EXHIBIT 10.3




Tanger Factory Outlet Centers, Inc.
3200 Northline Avenue, Suite 360
Greensboro, NC 27408


February 6, 2014


Mr. Jack Africk
Evolution Partners, LLC
3300 Airport Road, Suite 301
Boca Raton, FL 33431


Re: Director Emeritus


Dear Jack:


As always, I enjoyed talking to you on Wednesday, and was glad to hear that you
and Evelyn are doing well. Thank you for remaining a director until the annual
meeting of shareholders on May 16, 2014.


As agreed, you will not stand for reelection at the annual meeting in May.
Following the meeting, you will be named Director Emeritus through December 31,
2014. This is a high honor in recognition of your long and outstanding service
to the Company during the past 20 years. You are welcome to attend, in a
non-voting capacity, regular meetings of the Board or its committees as you wish
during 2014. In addition, you agree to advise and assist me and the Board as
reasonably requested during 2014.


Your total compensation for service during 2014 is as follows:


•
$50,000 in cash payable quarterly.



•
Continued vesting of the unvested restricted shares set forth on the attached
summary.



•
5,000 restricted shares to be granted in February 2014. These shares will vest
ratably over three years beginning December 31, 2014.



Very truly yours,


/s/ Steven B. Tanger
Steven B. Tanger


Accepted and agreed:


 /s/ Jack Africk
 
Date:
2/18/2014





cc: William G Benton


--------------------------------------------------------------------------------








Tanger Factory Outlet Centers, Inc.
3200 Northline Avenue, Suite 360
Greensboro, NC 27408




May 16, 2014


Jack Africk
Evolution Partners, LLC
3300 Airport Road, Suite 301
Boca Raton, FL 33431




Dear Jack:


This letter agreement (this “Letter”) memorializes the treatment of your
outstanding restricted share awards in connection with your transition to
“Director Emeritus” status on the Board of Directors of Tanger Factory Outlet
Centers, Inc. (the “Company”).


In connection with your transition to Director Emeritus, the Company and you
acknowledge and agree, effective as of the date hereof, that, subject to Section
3.4 of the applicable Restricted Share Agreement (as defined below), all
restrictions related to the exposure of forfeiture on the restricted shares
granted under each of those certain Restricted Share Agreements, dated as of
February 14, 2012, February 12, 2013, and February 11, 2014 (each, a “Restricted
Share Agreement” and, collectively, the “Restricted Share Agreements”), shall
lapse so that no such restricted shares shall be forfeited upon your transition
to Director Emeritus. Notwithstanding the foregoing, all such restricted shares
shall remain subject to the transfer restrictions set forth in Section 2.4 and
2.5 of the applicable Restricted Share Agreement until the date on which, but
for this Letter, all restrictions on such restricted shares would otherwise have
lapsed.


The Company shall be entitled to take (and you shall cooperate with the Company
in connection with) all actions necessary or appropriate to effectuate this
Letter. Except as modified by the foregoing, the terms and provisions of the
Restricted Share Agreements shall remain in full force and effect following the
date hereof.


* * * *








--------------------------------------------------------------------------------




Yours Truly,
TANGER FACTORY OUTLET CENTERS, INC.




/s/ Steven B. Tanger
By:     Steven B. Tanger
Its:
President and Chief Executive Officer









Acknowledged and agreed as of the first date set forth above:


JACK AFRICK




/s/ Jack Africk    





Signature Page to Letter Regarding Restricted Share Agreements
 